Citation Nr: 0218241	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
fractured left clavicle due to VA medical treatment 
rendered in September and October 1987.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  The appellant is the veteran's wife and custodian. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  There is no competent medical evidence linking a 
fractured left clavicle to VA medical treatment rendered 
in September and October 1987. 
 

CONCLUSION OF LAW

A left clavicle fracture was not the result of VA 
treatment.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The appellant was notified of the 
evidence required for a grant of her claim by rating 
decision dated in May 1998, statement of the case dated in 
June 1999 and a June 2002 letter informing her of the 
provisions of the VCAA.   The Board concludes that the 
discussion therein adequately informed the appellant of 
the information and evidence needed to substantiate her 
claim, thereby meeting the notification requirements of 
the VCAA.  Thus, there is no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include VA clinical records from the 
treatment in question dated in September and October 1987, 
has been obtained by the RO.  The Board notes that the 
June 2002 letter notified the appellant of the type of 
evidence necessary to substantiate the claim.  This letter 
also informed her that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
supply sufficient information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In addition, 
the appellant was notified by letter dated in March 1998 
that she had to submit the appropriate authorization to 
obtain records of treatment rendered at a facility 
indented as Hospital Ryder Memorial, but no response to 
this request from the appellant is of record.  As such, 
the Board finds that the development requirements of the 
VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the appellant in this case.  Thus, the Board finds that 
further development is not warranted. 


II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

38 U.S.C.A. § 1151 (West 1991), provides that, if a 
veteran suffers an injury or an aggravation of an injury 
as a result of VA hospitalization, medical treatment, or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results 
in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if 
the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the 
continuance or natural progress of the disease or injury 
for which the training, treatment, or hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(1) (2) (2002).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence 
of evidence satisfying this causation requirement, the 
mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2) (2002).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or 
surgical treatment properly administered with the express 
or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, 
or were intended to result from, the medical or surgical 
treatment provided. Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  
38 C.F.R. § 3.358(c)(3) (2002).

Finally, if the evidence establishes that the proximate 
cause of the injury suffered was the veteran's willful 
misconduct or failure to follow instructions, the 
additional disability or death will not be compensable, 
except in the case of a veteran who is incompetent.  38 
C.F.R. § 3.358(c)(4) (2002).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of 
Federal Regulations.  However, as explained below, they 
have been superseded, in one important respect, by 
congressional action.

So as to avoid any misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to benefits under 38 
U.S.C.A. § 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States 
Court of Appeals for Veterans Claims in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court, in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

In March 1995, the Secretary of Veterans Affairs published 
an interim rule amending 38 C.F.R. § 3.358 to conform with 
the Supreme Court decision.  The amendment was made 
effective November 25, 1991, the date the initial Gardner 
decision was issued by the Court of Appeals for Veterans 
Claims.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim 
rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault 
on the part of VA, or an event not reasonably foreseeable.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996), codified at 38 U.S.C.A. § 1151 (West Supp. 1998); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which 
were filed before October 1, 1997, must be adjudicated 
under the earlier version of the statute.  On the other 
hand, those claims for benefits under section 1151 filed 
on or after October 1, 1997, are governed by the current 
version of the statute, and by the existing regulations, 
to the extent that they do not conflict with the statute.

In the instant case, the appellant's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO in 
December 1997.  Therefore, under the statute and the 
opinion of the General Counsel cited above, the veteran's 
claim must be adjudicated under the current version of 
section 1151.  That is, the standard is to preclude 
compensation in the absence of negligence or other fault 
on the part of VA, or an event not reasonably foreseeable.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996), codified at 38 U.S.C.A. § 1151 (West Supp. 1998); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

With the above criteria in mind, the facts will be 
summarized.  A September 1987 medical report indicates 
that veteran reported to the medical facility for 
treatment for left clavicle pain sustained after he fell 
from a height of eight to nine feet.  X-rays taken at that 
time did not reveal a fracture, although it was reported 
that prior treatment at a private medical facility had 
revealed a fractured left clavicle.  Tenderness was shown, 
but no significant objective findings were demonstrated at 
that time.  The veteran also described left shoulder pain 
at the time of treatment rendered at a VA medical facility 
in October 1987, at which time tenderness to palpation of 
the left clavicle was demonstrated.  The diagnosis was an 
old comminuted fracture of the distal clavicle with 
displacement, and the condition was said to be stable. 

The appellant contends that the veteran sustained a 
fracture of the left clavicle as a result of "malpractice" 
during the VA treatment in 1987 summarized above.  Fault 
has been found with the fact that, allegedly, a bandage 
placed in the area of the left clavicle by a private 
physician was removed, despite the fact that the veteran 
still had pain in this region.  It is alleged that the 
pain continued, and that when the veteran returned for VA 
treatment a few days later, a fracture was discovered.  
However, as indicated above, these assertions are directly 
contradicted by the contemporaneous evidence of record, 
which shows that the purported fracture to the left 
clavicle was actually sustained when the veteran fell some 
days prior to the VA treatment in question.  (See 
September 9, 1987, VA outpatient treatment report.)  The 
reports from the VA treatment rendered in September and 
October 1987 do not even reflect significant objective 
findings in the left shoulder, much less evidence 
suggesting that a fracture was the result of improper VA 
treatment. 

It is the duty of the [Board] as the factfinder to 
determine the credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The only "positive" evidence of record linking a 
fractured left clavicle is represented by the appellant's 
uncorroborated contentions.  Such lay assertions as to 
medical causation, however, are of minimal probative value 
when they are not supported by competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
contemporaneous competent medical evidence that is of 
record, as demonstrated above, contradicts, rather than 
supports, the appellant's assertions.  Accordingly, the 
Board concludes that the weight of the "negative" evidence 
exceeds that of the "positive," and the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
fractured left clavicle due to VA medical treatment must 
accordingly be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
fractured left clavicle due to VA medical treatment 
rendered in September and October 1987 is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

